DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 01/04/2011.  Claims 5, 6, 9, and 19 have been canceled. Claims 1, 11-12, and 17 have been amended. Therefore, Claims 1-4, 7-8, 10-18, and 20-22 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2011/0317007) in view of Park (2008/0252723).
With respect to claims 1 and 8, Kim discloses 
a detector (¶ 0002, 0052: discloses a smoke and carbon monoxide detector) comprising: 
a dynamic acquisition terminal in a building integrated in the detector (¶ 0002, 0052: discloses a video camera located in the housing of the smoke and carbon monoxide detector), characterized in that the dynamic acquisition terminal for behavior statistic information of people comprises: 
a sensor, used for directly acquiring video information or audio and video information (¶ 0052: discloses the video “image” camera configured to capture images); and 
an analysis component, used for performing analysis processing to the video information or audio and video information (¶ 0052: discloses an image signal processing section configured to process the captured images.)
a transmitting component, used for transmitting data to a fire alarm control system (¶ 0051: discloses a control circuit can transmit an alarm signal to activate an electronic buzzer or alarm speaker. ¶ 0052: discloses a transceiver configured to transmit captured images and sounds to a predetermined remote station) 
Kim does not explicitly disclose the following limitations.
However, Park which is pertinent to Kim is related to video surveillance processing, video storage, and retrieval. (¶ 0002)
dynamically generate people's behavior statistic information data of people in the building (¶ 0173-0174: discloses video analysis module includes a fire detector that may include computer code for detecting fire objects and or events in the received video and 
wherein the people’s behavior statistic information data include one or more of people crowdedness degree, people flow mode, people’s moving speed, people’s falling degree and people’s abnormal sound. (¶ 0173-0174: discloses the video analysis includes object detection, behavior detection, object tracking such as counting people objects in the received video)
As taught by the Park in at least ¶ 0173-0174 the use of a fire detector for performing object detection, behavior detection, object tracking including counting people objects in a received video was known in the prior art.  Similarly, as taught by Kim in at least ¶ 0011, 0051-0052, a smoke and carbon monoxide detector having a video camera and a microphone configured to capture images and sounds and process the captured images and sounds which are transmitted to a pre-determined remote station. Accordingly, the prior art references teach that it is known that smoke detectors process video images and object detection, behavior detection, object tracking including counting people objects in a received video are elements that are known in the art for providing video analysis.   
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the video analysis techniques taught by Park for the video processing techniques of Kim because both elements were known equivalents for processing video images within the smoke detector art.  The substitution would have resulted in the predictable result of providing a video analysis including the count of people objects in a received video.

With respect to claim 2, the combination of Kim and Park discloses the detector according to claim 1, wherein the detector comprises a smoke detector or a fire detector. (¶ 0002, 0052: Kim discloses a smoke and carbon monoxide detector)

With respect to claim 3, the combination of Kim and Park discloses the detector according to claim 1, characterized in that the analysis component comprises: 
an analysis processing subcomponent, used for performing analysis processing to the video information or audio and video information (¶ 0173: Park discloses video analysis module for conducting any number of video processing tasks.); and 
a data generation subcomponent, used for generating the people's behavior statistic information data according to an analysis result. (¶ 0173: Park discloses video analysis module for object detection, behavior detection, object tracking, etc.)

With respect to claim 4, the combination of Kim and Park discloses the detector according to claim 1, characterized in that the analysis processing includes crowdedness degree estimation, people detection, people flow estimation, body posture detection, abnormal sound analysis and/or video classification analysis. (¶ 0173-0174: Park discloses detecting fire objects and or events in the received video and a people counter for counting people objects in the received video.  Further, Park discloses a video analysis module for object detection, behavior detection, object tracking, etc.) 

With respect to claim 7, the combination of Kim and Park does not explicitly disclose the detector according to claim 1, 
characterized in that after the video information or audio and video information is subjected to analysis processing, the terminal deletes the video information or audio and video information. (¶ 0175: Park discloses filter may remove blocks or elements from the video that are known to not be fire related and/or people related.)

4.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park in further view of Cirker (2010/0220192).

With respect to claim 10, the combination of Kim and Park does not explicitly disclose the detector according to claim 1, 
However, Cirker which is pertinent in art to the combination of Kim and Park is related to surveillance, monitoring, and security devices. (¶ 0002)
characterized in that the sensor is installed on a base of the detector. (¶ 0018, 0021, 0031: discloses a camera system may be masked and integrated into a device such as a smoke detector and the camera system components may be located below the actual detector components.  Screw holes may be placed at the bottom of the device’s chassis to disguise the camera lens.)
As taught by Cirker in at least ¶ 0018, 0021, 0031, the use of a smoke detector integrated with camera components located below the actual detector components was known in the prior art.  As taught by Kim in at least ¶ 0051, a smoke and carbon detector include a video camera configured to capture images.    Accordingly, the prior 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have substituted the integrated camera taught by Cirker  for the video camera of Kim because both elements were known equivalents for capturing video images within the smoke detector art.  The substitution would have resulted in the predictable result of masking or disguising the camera within the smoke detector.

5.	Claims 11-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wedig (2011/0241877) in view of Kim (2011/0317007).

With respect to claim 11, Wedig discloses 
an evacuation system (¶ 0022: discloses an evacuation system), 
characterized in that the evacuation system comprises: 
a plurality of detectors  (¶ 0023: discloses the sensory nodes 105, 110, 115, and 120 can be configured to detect an evacuation condition.),
 each detector including: 
a dynamic acquisition terminal for behavior statistic information of people in a building in the detector (¶ 0036, 0099: discloses a video or still camera…one or more sensory noes in the structure can include a video camera configured to capture video.)

an analysis component, used for performing analysis processing to the video information or audio and video information to dynamically generate people's behavior statistic information data (¶ 0023-0024, 0036, 0099: discloses sensory nodes 105, 110, 115, and 120 can detect and monitor occupancy in the building or structure…video/image analysis to determine occupancy); 
a transmitting component (¶ 0040: discloses a transceiver), used for dynamically transmitting the people’s behavior statistic information data to a fire control system (¶ 0040: discloses the transceiver can be used to transmit information to another sensory node or decision node), wherein the people’s statistic information data include one or more of people crowdedness degree, people flow mode, people’s moving speed, people’s falling degree and people’s abnormal sound (¶ 0040: discloses transceiver can be used to transmit status information, occupancy information, evacuation condition information, etc.)
an escape route generation device, used for dynamically and optimally generating an escape route at least based on the people's behavior statistic information data transmitted by the dynamic acquisition terminals for behavior statistic information (¶ 0035, 0037, 0049, 0053: discloses monitoring occupancy patterns to determine an appropriate evacuation route or routes.); and 

Wedig does not explicitly disclose the following limitation.
However, Kim discloses:
a dynamic acquisition terminal integrated in the detector (¶ 0011-0012: discloses a smoke and carbon monoxide detector having a video camera and a microphone.  The smoke and carbon monoxide detector being configured to be installed inside a building and equipped to transmit data captured by the video camera to a 911 emergency call station, a remote commercial central monitoring station)
As such, the Kim reference evidences the use of video camera integrated with a smoke and carbon monoxide detector was known in the prior art before effective filing date of the claimed invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the smoke and carbon monoxide detector of the Kim reference for the sensors of the Wedig reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claim 12, the combination of Wedig and Kim discloses the evacuation system according to claim 11, 
characterized in that the fire alarm control system transmits the people's behavior statistic information data to the escape route generation device after determining to trigger an alarm. (¶ 0039: Wedig discloses decision node can be configured to broadcast occupancy information. The occupancy information can also be broadcast to any other type of receiver. The occupancy information can be used to help rescue individuals in the event of a fire or other evacuation condition. ¶ 0040: discloses receiving instructions regarding appropriate evacuation routes and/or the evacuation routes from a decision node.)

With respect to claim 13, the combination of Wedig and Kim discloses the evacuation system according to claim 11, characterized in that the evacuation system further comprises a firefighting apparatus state information generation module, which is used for dynamically transmitting firefighting apparatus state information to the escape route generation device (¶ 0039-0041: Wedig discloses transceiver can receive status information, occupancy information, evacuation condition information from a first sensory node and forward the information to a second sensory node or decision node.); and the escape route generation device further dynamically and optimally generates the escape route at the same time based on the firefighting apparatus state information. (¶ 0039-0041, 0049, 0053: Wedig discloses warning unit conveys multiple safe evacuation routes.)

With respect to claim 14, the combination of Wedig and Kim discloses the evacuation system according to claim 11, characterized in that the escape route is computed based on a shortest route algorithm or a shortest time algorithm. (¶ 0049: Wedig discloses the evacuation routes are determined based at least in part on a layout of the structure which represents a shortest route algorithm, the occupancy information, the type of evacuation condition, and the severity of the evacuation condition and or the locations.)

With respect to claim 15, the combination of Wedig and Kim discloses the evacuation system according to claim 11, characterized in that the evacuation indicating system comprises an evacuation sign information generation device and a plurality of indicating devices, wherein the evacuation sign information generated by the evacuation sign information generation device is transmitted to the plurality of displaying devices. (¶ 0039-0041, 0049, 0053: Wedig discloses warning unit conveys multiple safe evacuation routes…each node can convey one or more designated routes and each node may convey different evacuation routes.  Similarly, multiple nodes may all convey the same evacuation routes.)

With respect to claim 16, the combination of Wedig and Kim discloses the evacuation system according to claim 15, characterized in that the evacuation sign information generation device further transmits the evacuation sign information generated thereby to the fire alarm control system. (¶ 0053: Wedig discloses the 

With respect to claim 17, Wedig discloses an evacuation method, 
comprising: 
 acquiring video information or audio and video information of people in a building (¶ 0023-0024, 0036, 0099: discloses sensory nodes 105, 110, 115, and 120 can detect and monitor occupancy in the building or structure.);, 
performing analysis processing to the video information or audio and video information to dynamically generate people's behavior statistic information data (¶ 0023-0024, 0036, 0049: discloses sensory nodes 105, 110, 115, and 120 can detect and monitor occupancy in the building or structure…video/image analysis to determine occupancy); 
transmitting the people’s behavior statistic information data to a fire alarm control system (¶ 0040: discloses the transceiver can be used to transmit information to another sensory node or decision node), wherein the people’s statistic information data include one or more of people crowdedness degree, people flow mode, people’s moving speed, people’s falling degree and people’s abnormal sound (¶ 0040: discloses transceiver can be used to transmit status information, occupancy information, evacuation condition information, etc.); 
at an escape route generation device, dynamically and optimally generating an escape route at least based on the people's behavior statistic information data (¶ 0035, 
dynamically generating and displaying evacuation sign information based on the escape route. (¶ 0041, 0053: discloses warning unit including a speaker and/or a display for conveying an evacuation route or routes.  If multiple evacuation routes are used based on occupancy information or the fact that numerous safe evacuation routes exist the evacuation message can include multiple evacuation routes in the alternative.) 
Wedig does not explicitly disclose the following limitation.
However, Kim discloses:
a dynamic acquisition terminal integrated in a detector. (¶ 0011-0012: discloses a smoke and carbon monoxide detector having a video camera and a microphone.  The smoke and carbon monoxide detector being configured to be installed inside a building and equipped to transmit data captured by the video camera to a 911 emergency call station, a remote commercial central monitoring station)
As such, the Kim reference evidences the use of video camera integrated with a smoke and carbon monoxide detector was known in the prior art before effective filing date of the claimed invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the smoke and carbon monoxide detector of the Kim reference for the sensors of the Wedig reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claim 18, the combination of Wedig and Kim discloses the evacuation method according to claim 17, characterized in that the analysis processing includes crowdedness degree estimation, people detection, people flow estimation, body posture detection, abnormal sound analysis and/or video classification analysis. (¶ 0023-0024, 0036: Wedig discloses sensory nodes 105, 110, 115, and 120 can detect and monitor occupancy in the building or structure…video/image analysis to determine occupancy)

With respect to claim 20, the combination of Wedig and Kim discloses the evacuation method according to claim 17, characterized in that after the video information or audio and video information is subjected to analysis processing, any of the video information or audio and video information is stored in a terminal. (¶ 0053: Kim discloses the images and sounds captured and processed by the video camera and the microphone can be stored to the internal memory.)

With respect to claim 21, the combination of Wedig and Kim discloses the evacuation method according to claim 17, characterized in that, in the step of dynamically and optimally generating the escape route, the method further comprises the step of dynamically and optimally generating the escape route at the same time based on firefighting apparatus state information. (¶ 0039-0041, 0049, 0053: Wedig discloses warning unit conveys multiple safe evacuation routes…each node can convey 

With respect to claim 22, the combination of Wedig and Kim discloses the evacuation system according to claim 17, characterized in that the escape route is computed based on a shortest route algorithm or a shortest time algorithm. (¶ 0049: Wedig discloses the evacuation routes are determined based at least in part on a layout of the structure which represents a shortest route algorithm, the occupancy information, the type of evacuation condition, and the severity of the evacuation condition and or the locations.)
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 103
Applicant argues “The Office Action cites to Kim as disclosing a smoke detector having a camera that performs analysis on the video signal. Kim shows a smoke detector that includes a camera 102 and an image signal processing section 107. Kim refers to “an image signal processing section 107 configured to process the captured images to store to an internal memory 116.” See Kim, paragraph [0051], Kim also states that the images may be transmitted to a base unit 400 and a remote station 500. See Kim, paragraph [0055], Kim fails to disclose generating people's behavior statistic information data of claim 1. Paragraph [0173] of Park does not disclose "wherein the The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and contends the Park reference teaches in at least ¶ 0173-0174 a fire detector that may include computer code for detecting fire objects and or events in the received video and a people counter for counting people objects in the received video…the video analysis includes object detection, behavior detection, object tracking, etc. 
As best understood from the prior art the video analysis which includes counting of people objects may represent the degree of people crowdedness because one of ordinary skill in the art would understand that performing a crowd analysis encompasses a count to the number of people in the crowd. The presently claimed limitation of the people’s behavior statistic information data is a broad limitation and is not so limited as Applicant intends. For example, the claim limitation only requires one of the elements to be identified as recited by the “one or more” claim language. Applicant merely states the prior art citations lack the people's behavior statistic information which does not patentably distinguish the prior art from the Park reference as shown. Therefore, the rejections under 103 are maintained.

Applicant further argues “Further, it would not have been obvious to one of ordinary skill in the art to modify Kim to send people's behavior statistic information data, as The Examiner respectfully disagrees.
In response to applicant's argument that the proposed combination of Kim and Park, asserted in the Office Action, would result in people's behavior statistic information data being sent from the detector to the remote station, rather than images, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The Examiner finds the response unpersuasive and maintains as taught by Kim in at least ¶ 0011, 0051-0052, a smoke and carbon monoxide detector having a video camera and a microphone are configured to capture images and sounds and process the captured images and sounds which are transmitted. As taught by the Park in at least ¶ 0173-0174 the use of a fire detector for performing object detection, behavior detection, object tracking including counting people objects in a received video 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT

Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629